Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 1 of 22 PageID 4196




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
 ____________________________________
 ELIZABETH CARDONA and                :
 JERARD BROWN,                        :
                         Plaintiffs,  :
                                      :
             v.                       :    CASE NO.: 18-cv-02838-SCB-JSS
                                      :
 VIVINT SOLAR, INC.,                  :
 VIVINT SOLAR DEVELOPER, LLC, and :
 SOLAR MOSAIC, INC.,                  :
                         Defendants. :

                   PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
              VIVINT DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 I.      INTRODUCTION

         “We’ve been in contact with the ow[n]ers of Vivint about misuse of credit pulls
         like this and it’s being addressed by their leadership.”1

         This damning statement by Mosaic from January 2017, and others like it, demonstrate

 that Vivint’s summary judgment briefing – claiming Plaintiffs’ case is “nothing but smoke and

 mirrors” to “create the illusion of pattern and practice evidence” – is simply an attempt by Vivint

 to shift focus from its demonstrable record of forgery, fraud, and impermissible credit pulls.

         Vivint’s motion pretends that reams of pattern evidence do not exist. It ignores that it can

 only act through its salesmen, each of whom has a history of impermissible credit pulls and

 consumers’ accusations of forgery. Vivint runs away from the fact that it put powerful tools to

 commit fraud, i.e. its iPad loaded with public records data and easily manipulable electronic

 form documents, in the hands of these young salesmen motivated to make a sale at all cost.

 Incredibly, Vivint argues these flawed forms and these salesmen should be believed over the

 1
         (Ex. 33, Select Phone Calls between SM and Consumers, SM 419). Documents bearing the “Solar
 Mosaic_Cardona-Brown” bates label have been abbreviated to “SM.” Similarly, Plaintiffs at times refer herein to
 Solar Mosaic as “Mosaic” or “SM.” The Vivint Solar defendants are at times referred to as “Vivint” or “VS.”


                                                       1
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 2 of 22 PageID 4197




 stories of the victimized consumers like the Plaintiffs here, disinterested in Vivint’s product and

 shocked by the invasion of their credit privacy. Vivint’s claim that it did not “use” the Plaintiffs’

 credit reports is factually inaccurate. For the reasons set forth herein, summary judgment should

 be denied.

 II.    FACTS

 Plaintiff Elizabeth Cardona’s Claims

        1 – 3. Admitted.

        4.      Denied.    Both Plaintiffs had their credit reports pulled without consent by

 Defendants, and exemplify Defendants’ pattern and practice of violating the FCRA in Florida.

 (Ex. 1, Brown Cert. ¶¶1–8, 17–19; Ex. 2, Cardona Cert. ¶¶1–15).

        5.      Admitted only that Martins is a door-to-door salesman who made an unexpected

 “cold-call” to Ms. Cardona’s home to pitch Defendants’ solar products. At some point after this

 meeting, Mosaic ran Ms. Cardona’s credit. (Ex. 18, Cardona Dep. 45:14-60:02). The balance of

 this averment is denied as stated.

        6.      Admitted. The PCCF is a forgery. (Ex. 2, Cardona Cert. ¶¶7–15; Ex. 18, Cardona

 Dep. 47:02-50:16). Anyone can complete the iPad based PCCF, and there is no objective indicia

 that the PCCF is completed by the consumer, as opposed to the salesman (in whose hands the

 iPad resides). (Ex. 3, VS Dep. (E. Pack) 56:24–57:08).            The salesman, Martins, further

 adulterated Ms. Cardona’s email address, leaving out a digit. (Ex. 2, Cardona Cert. ¶11; Ex. 18,

 Cardona Dep. 47:02-50:16). This would assure that the unsuspecting victim, Ms. Cardona,

 would not see a copy of this forged document. (Ex. 3, VS Dep. (E. Pack) 74:18–75:06).

        Vivint salesmen around the country use this tactic of a slightly “off” email address to

 hide important documents from consumers. In a similar case in federal court in New Jersey, a



                                                  2
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 3 of 22 PageID 4198




 Vivint salesman named Philip Chamberlain specifically admitted adding a digit or numeral to a

 consumer’s e-mail address deliberately knowing it was incorrect, with the understanding that

 doing so would prevent the document from being provided to the consumer, something

 Chamberlain learned from other sales reps in his first year on the job with the company (2015-

 2016). (Ex. 4, Chamberlain 5/9/2019 Dep. 32:18-34:19, 43:10–46:15, 104:11–109:17, 112:20–

 115:15, 145:08–146:06).

        Vivint’s salesmen, like Martins and Coan, are incentivized to fraudulently complete the

 PCCF because they must meet certain sales goals for their sales activity. At minimum, each

 salesman must log three “accounts created” per week. (Def. VS’s Ex. 15, Briant Katilus Dep.

 109:15-112:15). An account created is initiated once credit is run. (Id.). If a salesman does not

 meet his minimum standards, he can be subject to discipline including termination. (Id).

        According to Evan Hendricks, an expert in the field of credit reporting and consumer

 privacy, the Defendants “placed manipulatable electronic forms in the hands of their agents, who

 were motivated to make a sale, and failed to establish policies to curb the potential for abuse.”

 (Ex. 15, Plaintiff’s Expert Report of Evan Hendricks).

        There is a pattern and practice of fraud, forgery and impermissible credit pulls by Vivint

 and Mosaic. Even before the salesmen visited Plaintiffs, both Defendants had notice of fraud,

 forgery, and impermissible credit pulls on multiple occasions in the months preceding the

 incidents in this case, set forth in the documents attached as Exhibit 20 hereto, including:

       December 2016 – AF (a veteran deployed to Afghanistan at the time his credit was
        pulled): “No contest has been received from Vivint so this is being resolved as a
        confirmed case of Fraud. If any evidence arises in the near future we are willing to
        reopen and reevaluate.” SM 382-83; phone recording at Ex. 33, at SM 181).

       November 2016 – DG: “closing this as confirmed fraud due to the lack of notification of
        homeowner on credit pull.” – SM 372–373.


                                                  3
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 4 of 22 PageID 4199




         October 2016 – SR: “At Mosaic, we take our customers’ private information very
          seriously. If you did not authorize anyone to run your credit then we will escalate this
          issue immediately.” SM 355.

          Mosaic told Vivint no less than 10 times that Vivint should retrain their salespersons. For

 instance, Mosaic told Vivint: “Please use this as a training opportunity for your sales reps to

 inform borrowers when their credit is run and that the credit is a hard inquiry. In this particular

 case, it is troubling that the credit run was done via an email which does not belong to a

 homeowner. Please address this with the sales rep.” (Ex. 20, SM 564; see also, e.g., SM 443,

 453, 464, 479, 485, 569, 575, 629, and 665).2

          Notice of salesperson misuse of credit pulls and/or any problem relating to impermissible

 pulls was even conveyed by Mosaic to the upper management at Vivint, Chief Commercial

 Officer Thomas Plagemann, Vivint Chief Sales Officer Chance Allred, and Vivint Chief

 Revenue Officer Paul Dickson. (Ex. 21, Mosaic’s Responses to Plaintiff’s Second

 Interrogatories).

          7.       Admitted that Cardona submitted a BBB complaint. The rest is denied. Mosaic

 asked the credit bureaus to remove the hard inquiries from Ms. Cardona’s credit reports in

 October 2018, only after she was constrained to sue them in this case. (Ex. 2, Cardona Cert. ¶20;

 Def. SM’s Ex. H-I, SM 26-27). By way of further response, dozens of consumers have, over the

 years, filed complaints alleging that Vivint sales representatives have pulled their credit reports

 without consent. (Ex. 5, BBB 1–72). These complaints include consumers from Florida, whose

 inquiries were made by Mosaic. (Id. at 49–56, 61–63, 68). Jane Driggs of the Utah BBB has

 testified that all these complaints were transmitted to Vivint and processed by the company,


 2
          Of course, the inference to which Plaintiffs are entitled here at summary judgment is not that there was a
 mere lack of “training” on proper credit procedures, but that the Defendants’ business model was either to turn a
 blind eye to the impermissible credit pulls or worse still, to train their salesmen to get credit reports regardless of
 consent or interest in the product.

                                                           4
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 5 of 22 PageID 4200




 indicating the company was put on notice of a systemic problem among their sales staff. (Ex. 6,

 Driggs Dep. 14:01–10).

         8.      Denied.    In the BBB correspondence, Ms. Cardona says “I will accept the

 response [from Vivint] once the credit bureaus remove the inquiries of my credit file.” (Ex. 2,

 Cardona Cert. at Ex. B thereto, the BBB correspondence, at VS 0004–7). Defendants never did

 so. She had no option but to sue defendants. Only after Defendants were sued did they seek

 removal of the inquiry. (See ¶ 7, supra).

         9.      Denied. Martins expressly said he would not pull credit. Moreover, Ms. Cardona

 told him several times in their conversation “not to check my credit.” (Ex. 2, Cardona Cert. ¶¶4–

 6; Ex. 18, Cardona Dep. 55:08-56:05). Martins has been accused of the same exact conduct on

 at least one other occasion. (Ex. 20, SM 428-430). He likely learned these tactics from his

 manager and trainer, Briant Katilus, who was also alleged to have committed impermissible

 credit pulls and other violations of ethics standards. (Id. at 437). Credibility is a jury issue.

         10.     Admitted, but immaterial.

         11.     Denied.    Ms. Cardona was actively looking to buy a new roof, not solar.

 Furthermore, she planned on paying cash. (Ex. 18, Cardona Dep. 45:22-46:01, 67:08-71:16).

 Vivint’s cold-call was unexpected and unplanned. Credibility and causation are fact-based

 inquiries for the jury.

         12.     Denied.    Ms. Cardona was actively looking to buy a new roof, not solar.

 Furthermore, she planned on paying cash. Nonetheless, she did authorize a roofing company to

 run her credit. (Ex. 18, Cardona Dep. 45:22-46:01, 67:08-71:16).              Vivint’s cold-call was

 unexpected and unplanned. Credibility and causation are fact-based inquiries for the jury.




                                                    5
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 6 of 22 PageID 4201




        13.     Admitted upon information and belief, but immaterial.          By way of further

 response, Ms. Cardona never had solar panels installed. (Id.).

        14.     Denied. In addition to the out of pocket losses recognized by Defendants, Ms.

 Cardona suffered emotional distress damages compensable under the FCRA. Per Ms. Cardona:

 “I feel violated by the defendants, that my privacy was invaded, fearful that my identity had been

 stolen, worried that a stranger can and did obtain my private information, angered that

 Defendants illicitly obtained and viewed my private information, and angry that Defendants

 fraudulently represented that they had my permission to get my credit report…. These feelings

 Vivint and Solar Mosaic gave me cause me to feel my heart race, have given me sleeplessness

 with worry, and has aggravated stomach and digestive problems I have due to my nervousness

 over it.” (Ex. 2, Cardona Cert. ¶¶21-23; Ex. 18, Cardona Dep. 34:19-36:16, 86-96).            Ms.

 Cardona’s husband corroborates her testimony. (Ex. 8, Yenque Cert.).

 Plaintiff Jerard Brown’s Claims

        15.     Admitted that Coan is a door-to-door salesman who made an unexpected “cold-

 call” to Mr. Brown’s home to pitch Defendants’ solar products. Mr. Brown listened to the sales

 pitch and provided a limited amount of information with the understanding that he “would not be

 obligated to anything.” (Ex. 10 to Def. VS’s MSJ, Brown Answers to Interrogatories No. 3). At

 no point was credit or financing discussed. (Id.). At some point after this meeting, Mosaic ran

 Mr. Brown’s credit. (Ex. 19, Brown Dep. 50:07-71:09).            To the extent not admitted, this

 averment is denied.

        16.     Admitted. By way of further response, the PCCF is a forgery. (Ex. 1, Brown

 Cert. ¶¶5-9; Ex. 19, Brown Dep. 62:06-67:14). See also ¶6, above.




                                                 6
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 7 of 22 PageID 4202




        17.     Admitted that Jerard Brown submitted a BBB complaint. The rest is denied.

 Mosaic only “suppressed” the inquiries, turning them into “soft” inquiries after the passage of

 several months.    That inquiry was still visible on Brown’s credit reports for a long time,

 “reminding me every time I saw it that these people stole my private information and still have

 it.” (Ex. 1, Brown Cert. ¶16). See also ¶7, above.

        18.     Denied. Mr. Brown was expressly dissatisfied with the resolution offered by

 Vivint in the BBB correspondence, stating: “I am rejecting [Vivint’s] response”. (See Ex. 1,

 Brown Cert. at Ex. A thereto, BBB complaint; Ex. 19, Brown Dep. 144:25-170:19).

        19.     Denied. Coan said nothing about credit, Brown never saw or touched the iPad,

 never saw or signed any PCCF form, and his signature on the PCCF is forged. See ¶¶15–16.

 Mitchell Coan had been accused of similar conduct by other consumers. Mosaic communicated

 to Vivint that Coan had been accused of running credit without consent on at least 2 other

 occasions. (SM 477-79, 627-29). One of these occurred in May 2017, four months before he

 forged Jerard Brown’s signature and pulled his credit report. (SM 477-79).          At his prior

 employer, Vivint, Inc. (VS’s affiliate company that sells home security systems), Mr. Coan was

 associated with 22 unique accounts where there was an allegation of forgery. (Ex. 8, Vivint, Inc.

 (C. Hymas) Dep. 30:10-49:05).

        20.     Admitted there was a salesman in training at Brown’s house that day. The rest is

 denied. During this litigation, Vivint identified the other salesman as Jacob Thebert. Plaintiff

 attempted service of a subpoena on Mr. Thebert, but was unsuccessful. (Ex. 9, Aff’t of Non-

 Service on Thebert). At Coan’s deposition, Plaintiff learned that Thebert was avoiding service of

 the subpoena after discussing this case via texts with Coan. (Def. VS’s Ex. 3, Coan Dep. 180:17-

 191:03; Ex. 10 hereto, text messages that were Exhibit 5 to Coan Dep.). Vivint (which first



                                                 7
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 8 of 22 PageID 4203




 adopted Thebert’s text as some evidence supporting Coan’s story), later changed its position

 after two additional complaints of impermissible pulls against Mr. Coan. (See Ex. 11, Vivint 13-

 15). Thebert is hiding from Plaintiffs in this case and must be considered to have testimony

 adverse to Defendants’ positions.

        21.     Denied as stated. This is immaterial.

        22.     Denied. Mr. Brown suffered emotional distress damages compensable under the

 FCRA. Per Mr. Brown: “I feel violated, that my privacy was invaded, fearful that my identity

 has been stolen, I am worried that a stranger can and did obtain my private information… These

 feelings of violation, anger and fear that Vivint and Solar Mosaic have given me cause my body

 to tense up, my heart to race, my fists to clench, and cause me to be tense and combative with the

 people around me.” (Ex. 1, Brown Cert. ¶¶20-23; Ex. 19, Brown Dep. 42:09-44:05; 144:25-

 170:19). His wife corroborates his testimony. (Ex. 12, Tyechia Brown Cert.).

 Vivint’s Practice of Pulling Credit Reports without Consent

        23.      Denied. In a door-to-door sale like we have in this case, the only way Mosaic is

 able to obtain a credit report is if an application is submitted through an installer partner, such as

 Vivint. (Def. VS’s Ex. 7, SM Dep.(J. Smith) at 12:9-21:9, 83:11-84:11, 92:11-93:11). In this

 case, it was Vivint’s employees Coan and Martins that submitted information that allowed

 Mosaic to obtain credit reports. (See above). Vivint is solely responsible for qualifying a

 consumer for the loan and purchase; there is no one from Mosaic with the Vivint representative

 when they are knocking on doors. (Def. VS Ex. 2, Martins Dep. 78:20-79:03). Mosaic did not

 have a living, breathing presence on Plaintiffs’ doorsteps and could not have applied for their

 credit reports without the actions of Vivint. Vivint is “interfacing with consumers” on behalf of

 Mosaic. “[Mosaic is] the ones that would give the consumer the loan amount to pay for the



                                                   8
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 9 of 22 PageID 4204




 panels.” (Def. VS Ex. 15, Katilus Dep. 35:22-24). Vivint is in a contractual relationship with

 Mosaic which results in Vivint profiting by having installations funded by Mosaic loans for

 which Vivint agents complete applications (including credit authorizations). (Ex. 25, Vivint

 Contract and Amendments).

        24.     Denied. Vivint used the Mosaic credit check to qualify consumers for their

 product: “once that application is submitted you’ll get feedback from Mosaic right on the screen

 that tells the customer they’ve been approved for a loan… the customer also receives an email at

 that time letting them know they’re qualified.” (Ex. 14, Training Video, Vivint 000289 at 2:00-

 3:15). A green circle fills in on Vivint’s iPad based platform alerting the Vivint salesman that

 this consumer is “qualified” for purchasing and installing panels. (Id.). If credit qualified, that

 means Vivint can get paid by Mosaic for the installation.

        25.     Denied.     This “Ethics Standards” document (Def. Ex. 17) reads like an

 instruction manual for salespersons to commit fraud. Whatever training is given is clearly

 insufficient as demonstrated by the volume of complaints of ethics violations related to

 impermissible credit pulls, forgery, creation of false accounts, creation of bogus email addresses,

 and consumer fraud, most of which followed implementation of this ethics standards document

 in December 2016. (See ¶6 above; Ex. 20, SM 309-698)

        26.     Denied. There is no record evidence that any of these so-called policies and

 procedures at Mosaic were ever communicated to the Vivint sales managers, like Martins and

 Coan, who were knocking on doors on Mosaic’s behalf.         Whatever training is given is clearly

 insufficient as demonstrated by the volume of complaints of ethics violations related to

 impermissible credit pulls, forgery, creation of false accounts, creation of bogus email addresses,




                                                 9
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 10 of 22 PageID 4205




  and consumer fraud, most of which followed implementation of this ethics standards document

  in December 2016. (See ¶6; Ex. 20, SM 309-698)

         27.     This speculation is denied. Neither of the Plaintiffs gave the salesmen their social

  security numbers or a portion thereof. (Ex. 18, Cardona Dep. 51:09-53:06; Ex. 19, Brown Dep.

  68:17-70:04). Both Plaintiffs, in their contemporaneous BBB complaints, remark about how

  they were shocked that these companies can pull their credit reports without them having given

  social security numbers. (Ex. 2, Cardona Cert. ¶8 and BBB complaint attached thereto as Ex. A;

  Ex. 1, Brown Cert. ¶11 and BBB complaint attached thereto as Ex. A). Rather, Mosaic obtained

  the entirety of Plaintiff’s social security numbers from the credit bureaus. The credit bureaus

  Trans Union and Equifax attest that Mosaic does not submit last four digits of SSNs when

  requesting credit reports. (Ex. 13, Decl. of Trans Union ¶6; Ex. 24, Aff. of Elisa Lyons of

  Equifax ¶10). When Jerard quipped that he couldn’t believe his credit was pulled with just his

  name and address, a Mosaic representative admitted:

                  Yeah, they don’t need much to run credit if you even say that you’re
          interested in solar or you want a quote. That gives them the authority to run your
          credit. They already can pre-pull your information by almost like those
          preapprovals credit offers because they are targeting your area and they see who
          lives in the home and who owns the home and see initially if you will even
          qualify so if it is kind of a good lead though they will proceed forward and knock
          on your door. So, they pretty much have information on you before they even
          get to the door.

  (Ex. 13, Call Transcript of 11/30/2017 phone call between Mosaic and Mr. Brown). The Mosaic

  credit application used by Vivint representatives, and the training video accompanying it, calls

  for either the “birthday or last four digits of the social security number, whatever the customer is

  most comfortable with.” (Ex. 14, Training Video, Vivint 000289 at 2:05-2:13).




                                                  10
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 11 of 22 PageID 4206




  III.    ARGUMENT3

              A. Vivint used Plaintiffs’ Consumer Reports Without a Permissible Purpose

          In 1970, when Congress enacted the Fair Credit Reporting Act (“FCRA”), it did so “to

  insure that consumer reporting agencies exercise their grave responsibilities with fairness,

  impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4); accord

  Yang v. Gov’t Employees Ins. Co., 146 F.3d 1320, 1322 (11th Cir. 1998). To ensure the privacy

  of sensitive consumer information, Congress limited the availability of consumer credit reports—

  making them available only for certain specified purposes, stating that a “person shall not use or

  obtain a consumer report for any purposes unless . . . the consumer report is obtained for a

  purpose for which the consumer report is authorized to be furnished under this section[.]” 15

  U.S.C. § 1681b(f); TRW Inc. v. Andrews, 534 U.S. 19, 23 (2001).

          The FCRA narrowly circumscribes the purposes for which a person may obtain a credit

  report. See 15 U.S.C. § 1681b(a)(3) (listing exhaustively all purposes for which a person may

  obtain a credit report). Pinson v. JPMorgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200, 1213 (11th

  Cir. 2019). The FCRA requires either that the credit transaction be initiated by the consumer or

  the consumer authorize provision of the credit report. See 15 U.S.C. § 1681b(c)(1) & (c)(1)(A)

  (stating that a “consumer reporting agency may furnish a consumer report relating to any

  consumer pursuant to subparagraph (A) or (C) of subsection (a)(3) in connection with any credit

  . . . transaction that is not initiated by the consumer only if--(A) the consumer authorizes the

  agency to provide such report to such person”). Under no circumstances may a third party “troll

  for reports” or “request a report on a whim” without a permissible purpose. Castro v. First

  Midwest Bancorp, Inc., 427 F.3d 1043, 1047 (7th Cir. 2005).

  3
          The Court is well familiar with the standard of review at summary judgment. Nonetheless, Plaintiffs
  incorporate the standard in the Response in Opposition to the Motion for Summary Judgment filed by Defendant
  Mosaic filed contemporaneously herewith.

                                                      11
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 12 of 22 PageID 4207




         i.      Vivint Used the Credit Reports

         Here, Vivint claims that although its sales agent submitted Mosaic’s consumer credit

  report request for the purpose of determining Plaintiffs’ eligibility for buying Vivint’s solar

  panels, it did not “use” Plaintiffs’ credit reports. Vivint’s argument hinges on what Congress

  meant when it stated that a “person shall not use or obtain a consumer report for any

  [impermissible] purposes[.]” 15 U.S.C. § 1681b(f).

         As with all issues of statutory construction, the inquiry begins with the plain text of the

  statute. Regions Bank v. Legal Outsource PA, 936 F.3d 1184, 1190 (11th Cir. 2019). Congress’s

  decision to prohibit both the “use” and “obtain[ing]” of consumer reports demonstrates that a

  person could be liable under § 1681b(f) for using a consumer report even if that person never

  obtained the report. Although Vivint did not directly obtain Plaintiffs’ consumer reports (despite

  being instrumental in doing so), it most certainly used those reports to determine whether

  Plaintiffs were credit eligible with Mosaic, and thus proper candidates for Vivint’s solar panel

  system. (Oppo to VS facts ¶24; Ex. 3, VS Dep.(E. Pack) 22:05–20, 26:01–27:01, 30:01–04,

  36:17–38:03, 201:11–24).

         The ordinary definition of “use” demonstrates that Congress intended to capture Vivint’s

  conduct. See Regions Bank, 936 F.3d at 1190 (“statutory terms are generally interpreted in

  accordance with their ordinary meaning”).      Black’s Law Dictionary defines “use” as “[t]o

  employ for the accomplishment of a purpose.” USE, BLACK’S LAW DICTIONARY (11th ed. 2019).

  Merriam Webster similarly defines “use” as “the act or practice of employing something.” USE,

  MERRIAM WEBSTER, https://www.merriam-webster.com/dictionary/use (last accessed Feb. 18,

  2020). Applying those definition here, Vivint plainly employed – that is, used – Plaintiffs’

  consumer reports for the purpose of “qualifying” a consumer to make a sale.



                                                 12
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 13 of 22 PageID 4208




          This ordinary construction of “use” is supported by case law construing the related term

  “user.” For example, in Boothe, the court explained that “[t]he term ‘user’ refers not only to the

  ultimate destination of a credit report but also encompasses the person who acquires it for

  another.” Boothe v. TRW Credit Data, 557 F. Supp. 66, 71 (S.D.N.Y. 1982) (emphasis added).4

  In Hansen, the court of appeals held a store owner liable as a “user” where the store obtained a

  credit report on a congressional candidate on behalf of the candidate’s political opponents.

  Hansen v. Morgan, 582 F.2d 1214, 1220 (9th Cir. 1978); accord Kodrick v. Ferguson, 54 F.

  Supp. 2d 788, 792 (N.D. Ill. 1999) (“In Hansen, the court established the rule that the term ‘user’

  refers not only to the ultimate destination of a credit report but also encompasses the person who

  acquires it for another.”); see also Northrop, 134 F.3d at 49 (“In situations where one person

  obtains a credit report for the use of another, moreover, the term ‘user’ includes the ultimate

  destination of a credit report as well as the person who acquires [a credit report] for another.”

  (quotation marks omitted)).

          In Yohay, a credit union employee obtained a credit report on Yohay for the purpose of

  forwarding it to Yohay’s ex-wife—the credit union’s attorney who was in a custody battle with

  Yohay. Yohay v. City of Alexandria Employees Credit Union, Inc., 827 F.2d 967, 973 (4th Cir.

  1987). The Fourth Circuit held that the ex-wife/attorney was liable as a user, as the term “user”

  includes “the ultimate destination of a credit report” as well as “the person who acquires [a credit

  report] for another.” Id.




  4
           Boothe and the other cases cited in this and the following paragraph involved a pre-amendment version of
  the FCRA that originally limited liability for “willful” violations to “[a]ny consumer reporting agency or user of
  information[.]” Boothe, 557 F. Supp. at 71 (quoting 15 U.S.C. § 1681n) (emphasis added). Congress has since
  amended this provision to apply not just to users, but more broadly to “[a]ny person.” 15 U.S.C. § 1681n(a); accord
  Northrop v. Hoffman of Simsbury, Inc., 134 F.3d 41, 48 n.9 (2d Cir. 1997).


                                                          13
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 14 of 22 PageID 4209




         Vivint’s argument that it did not “use” the credit report relies heavily on a North Carolina

  intermediate state court case, Hageman v. Twin City Chrysler-Plymouth, Inc., 369 S.E.2d 99

  (N.C. App. 1988). (Def. br. at 10). In that case, the court concluded—without citation to any

  authorities—that “[a] ‘user’ is one who obtains consumer credit information from a consumer

  reporting agency for the purpose of making some determination[.]” Id. at 101 (emphasis). While

  this case does not speak directly to the definition of “use,” the court’s cramped reading of “user”

  as one who “obtains” cannot square with the plain language of the statute as presently written,

  which applies to those who “use” or “obtain.” 15 U.S.C. § 1681b(f). If Hageman’s ipse dixit

  carried the day, the word “use” would be synonymous with “obtain,” rendering the two separate

  prohibitions redundant—a result inconsistent with settled principles of statutory construction.

  See Texas Dep’t of Hous. & Cmty. Affairs v. Inclusive Communities Project, Inc., 135 S. Ct.

  2507, 2520 (2015) (“[T]he Court will avoid a reading which renders some words altogether

  redundant”).

         Both Vivint and the court in Hageman also rely on Rush v. Macy’s New York, Inc., 775

  F.2d 1554 (11th Cir. 1985), which presents a wholly different earlier version of the FCRA and

  equally distinguishable facts. In Rush, the court held that Macy’s could not be held liable under

  the pre-amendment FCRA as a “user” for its conduct as a furnisher of inaccurate credit

  information to a consumer reporting agency. That fact pattern differs substantially from the facts

  in this case, where Vivint’s salesmen were instrumental in getting a report which Vivint used to

  determine Plaintiffs’ credit eligibility for the purpose of making a sale.

         Further, “[i]n 1996, Congress amended the FCRA to impose duties upon persons

  who furnish information to credit reporting agencies.” Riley v. Gen. Motors Acceptance Corp.,

  226 F. Supp. 2d 1316, 1319 (S.D. Ala. 2002) (citing 15 U.S.C. § 1681s–2). “Prior to these



                                                   14
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 15 of 22 PageID 4210




  amendments, the FCRA did not impose any duties on those furnishing information to credit

  reporting agencies.” Id.; accord Blumenfeld v. Regions Bank, 2018 WL 4216369, at *5 (N.D.

  Ala. Sept. 5, 2018) (“nonsensical” to rely on earlier version of FCRA, rejecting application of

  “reason to believe” standard applicable to the CRAs to users of credit reports).

         Finally, as explained previously, the FCRA was also amended to expand liability not just

  to “credit reporting agencies” and “users,” but to “any person[.]” Northrop, 134 F.3d at 48 n.9.

  In quoting Rush on pages 9 and 10 of its brief, Vivint fails to direct this to the Court’s attention.

  There is ample evidence in the record that Vivint used Plaintiffs’ consumer reports, and Vivint

  cannot establish that it independently had a permissible purpose for doing so. Vivint’s motion

  for summary judgment must be denied.

             B. Vivint and Mosaic Used and Obtained Plaintiffs’ Consumer Reports Without
                a Permissible Purpose

         The arguments made by Vivint at pages 11-13 of its brief are addressed in Plaintiffs

  opposition to Mosaic’s motion at Sections III.B, which is incorporated here by reference.

             C. Plaintiffs are Entitled to their Actual Damages for Emotional Distress

         The arguments made by Vivint at pages 13-15 of its brief are addressed in Plaintiffs

  opposition to Mosaic’s motion at Section III.E, which is incorporated here by reference.

             D. Vivint Willfully Violated the FCRA

         The FCRA prohibits both willful and negligent violations. 15 U.S.C. §§ 1681n, 1681o.

  “Willfulness is typically a question of fact for the jury.” Hargrett v. Amazon.com DEDC LLC,

  235 F. Supp. 3d 1320, 1327 (M.D. Fla. 2017) (citing Miller v. Johnson & Johnson, 80 F. Supp.

  3d 1284, 1296 (M.D. Fla. 2015)).

         In 2007, the Supreme Court “lowered the bar for what constitutes willful

  noncompliance,” stating that it includes both knowing and reckless violations. Slantis v. Capozzi

                                                   15
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 16 of 22 PageID 4211




  & Assocs., P.C., 2010 WL 4878846, at *4 (M.D. Pa. Aug. 10, 2010) (citing Safeco Ins. Co. of

  Am. v. Burr, 551 U.S. 47, 56–57 (2007)). A defendant can willfully violate the FCRA by

  adopting policies or procedures with reckless disregard as to whether they would result in FCRA

  violations. Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295, 1307 (11th Cir. 2016) (holding

  “[a] reasonable jury could find that Midland adopted such a system with reckless disregard for

  the fact that it would result in perfunctory review in contravention of the FCRA”); Cortez v.

  Trans Union, LLC, 617 F.3d 688, 721 (3d Cir. 2010) (willful violation “by adopting a policy

  with reckless disregard of whether it contravenes a plaintiff’s rights under the FCRA”). In FCRA

  cases, evidence of intentional trickery, or of repeated misconduct suspected of being unlawful

  “would provide relevant support for an argument that strong medicine is required to cure the

  defendant’s disrespect for the law.” Dixon-Rollins v. Experian Info. Sols., Inc., 753 F. Supp. 2d

  452, 465 (E.D. Pa. 2010) (upholding willfulness verdict).

          The willfulness inquiry can also look at whether “the conduct involved repeated actions

  or was an isolated incident.” Menefee v. Choicepoint, Inc., No. 08-981, 2009 WL 174134, *4

  (E.D. Pa. Jan. 26, 2009). Willfulness violations occur where the defendant, inter alia, fails to

  adopt appropriate procedures, furnishes reports without the consent of the consumers, obtains

  and furnishes reports under false pretenses, uses bogus names and false reasons, or uses deceit

  and false pretenses. See, e.g., Hall v. Harleysville Ins. Co., 896 F. Supp. 478, 483 (E.D. Pa. 1995)

  (impermissible pull case, denying summary judgement). This record demonstrates an abundance

  of all this evidence.

          Vivint was on notice that both Mitchell Coan and Ricardo Martins were repeat offenders,

  having been accused of impermissible pulls on other occasions. (Oppo to VS facts ¶¶9, 19).

  Vivint adulterated Ms. Cardona’s email address, ensuring that Ms. Cardona would not see a copy



                                                  16
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 17 of 22 PageID 4212




  of the forged PCCF. (Oppo to VS facts ¶6). A Vivint salesman in New Jersey admitted that this

  practice was intended to prevent the consumer from receiving notice of important documents in

  their name. (Id.).

          Even before the salesmen visited Plaintiffs, Vivint had notice of fraud, forgery, and

  impermissible credit pulls on multiple occasions in the months preceding the incidents in this

  case, including a veteran who alleged his credit was pulled while he was on active duty in

  Afghanistan. (Id.). Since 2013, dozens of consumers lodged BBB complaints against Vivint,

  putting it on notice of a systemic problem among their sales staff. (Id. ¶7). In January 2017,

  Mosaic notified Vivint of the “systemic issue” concerning violations of “federal and state

  privacy laws with respect to credit inquiries,” stating “it’s already big, I’m trying to stop it from

  getting bigger.” (Ex. 28, SM-Vivint Communications, SM 794). A former Vivint employee who

  used to field and resolve complaints confirmed that instead of investigating the numerous

  complaints of impermissible pulls, Vivint swept these complaints “under the rug.” (Ex. 32,

  Baumgarten Dep. 52:06–55:23).        Despite being notified repeatedly that their training was

  inadequate, Vivint continued to give salesmen access to powerful tools that enabled them to

  invade consumer privacy. (Oppo to VS facts ¶6). The PCCF document itself and the decision to

  use it present substantial evidence of Defendant’s willful violation of the FCRA. The form itself

  can be easily forged, making it hopelessly defective, as any observer—let alone a sophisticated

  corporation—can conclude on their own. (Id.).

          Vivint certainly knows about its legal obligations under the FCRA. As far back as 2013,

  Vivint maintained agreements with the credit reporting agencies, which demonstrate that Vivint

  has known for years about its obligation to only pull credit for a permissible purpose. (Ex. 31,

  Vivint Subscriber Agreements at 84, 116, 121–23). Vivint’s Customer Operations Manual from



                                                   17
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 18 of 22 PageID 4213




  August 2016 confirms that Vivint was long on notice of its obligations under the Fair Credit

  Reporting Act. (Ex. 30, Vivint 2016 Customer Operations Manual).

         All the above is evidence of willfulness. See Hinkle, 827 F.3d at 1307; Cortez, 617 F.3d

  at 721; Dixon-Rollins, 753 F. Supp. 2d at 465; Menefee, 2009 WL 174134, at *4; Hall, 896 F.

  Supp. at 483. Summary judgment must be denied.

             E. Plaintiffs’ Declaratory Count Must Stand

         Vivint argues Plaintiffs are not entitled to equitable relief under the Declaratory Judgment

  Act under Ch. 86, Florida Statutes, due to the purported lack of a justiciable question for which

  the plaintiff is in doubt, and the purported lack of need for a declaration. In support, Vivint relies

  solely upon Plaintiffs’ allegations in the Complaint pleading violations of the FCRA. But

  Vivint’s argument is meritless, as it is entirely appropriate at the pleading stage to allege

  inconsistent facts or alternative claims. Fed.R.Civ.P. 8(d)(2)–(3); Fla.R.Civ.P. Rule 1.110(g).

  Eliminating Plaintiffs’ right to declaratory relief merely because they exercised their rights to

  plead alternative claims and facts would be antithetical to the rules of pleading and the remedial

  purpose of the Florida Declaratory Judgment Act, which must be “liberally administered and

  construed.” Allstate Ins. Co. v. Conde, 595 So.2d 1005, 1007 (Fla. 5th DCA 1992).

         Further, Plaintiffs’ claims for declaratory relief are necessary (and not duplicative)

  because a jury could theoretically find no negligence or willfulness, which is a prerequisite to a

  civil suit for damages. 15 U.S.C. §§ 1681n, 1681o. Nonetheless, the Court could still conclude

  that Defendants used or obtained Plaintiffs’ credit reports for an impermissible purpose, 15

  U.S.C. § 1681b(f), and enter a declaratory judgment on the same.




                                                   18
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 19 of 22 PageID 4214




             F. Vivint Solar, Inc. is subject to the same liability as Vivint Solar Developer,
                LLC

         Incredibly, Vivint contends that Vivint Solar, Inc. is not liable for the conduct of its sales

  agents. In fact, Vivint claims that “Vivint Solar, Inc. is merely the parent company of Vivint

  Solar Developer, LLC—the company that actually sold solar panels in Florida and employed the

  salespersons who interacted with Plaintiffs[.]” (Def.’s Br. at p. 21).

         This argument is meritless because the record shows a direct employment relationship,

  which is confirmed by Vivint Solar, Inc.’s admissions. Mitchell Coan’s and Ricardo Martins’

  employment agreements state “Vivint Solar, Inc. its subsidiaries, or affiliates [collectively

  referred to as ‘Vivint Solar’, the ‘Company’ or ‘we’] is pleased to offer you the position of

  C1004 - Solar Sales Manager, reporting to . . . Vivint Solar, Inc.” (Ex. 27, VS 20, 47) (brackets

  in original, emphasis added). The employment agreements make it abundantly clear to these

  salesmen that their “employment with the Company is for no specific period of time and is ‘at

  will,’ meaning that either you or the Company may terminate your employment at any time and

  for any reason, with or without notice or cause.” (Id. (emphasis added)).

         Vivint Solar, Inc.’s SEC filings confirm its employment relationship with its “direct-

  selling” (i.e. door-to-door) sales force. In those filings, Vivint Solar, Inc. admits:

                 The success of our direct-selling channel efforts depends upon the
                 recruitment, retention and motivation of a large number of sales
                 personnel to compensate for a high turnover rate among sales
                 personnel, which is a common characteristic of a direct-selling
                 business. In order to grow our business, we need to recruit, train
                 and retain sales personnel on a continuing basis.”

  (SEC Form 10-K, Annual Report for fiscal year 2017 at p. 17;5 see also id. (“We deploy our

  direct-to-home sales force to provide in-person professional consultations to prospective


  5
           This      filing      is      a      matter     of     public       record,     available   at
  https://www.sec.gov/Archives/edgar/data/1607716/000156459018004717/vslr-10k 20171231.htm. The Court may

                                                    19
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 20 of 22 PageID 4215




  customers to evaluate the feasibility of installing a solar energy system at their residence.”); id. at

  p. 4 (“The members of our sales force typically reside and work within the markets they

  serve.”)). What’s more, Vivint Solar, Inc. candidly admits its responsibility to train its sales

  force to comply with the law. (Id. at p. 17 (“If additional laws affecting direct sales and

  marketing are passed in the markets in which we operate, it would take time to train our sales

  force to comply with such laws, and we may be exposed to fines or other penalties for violations

  of such laws.”)).

          It is “well settled that personal participation by a corporate employee, officer, or director

  in the wrongful activities of a corporation is sufficient to make the individual, as well as

  the corporation, substantively liable for a tort.” Delong Equip. Co. v. Washington Mills Abrasive

  Co., 840 F.2d 843, 851 (11th Cir. 1988). Accordingly, Vivint Solar, Inc. cannot now complain

  that it is not liable for the torts of its admitted sales agents, Coan and Martins.

  IV.     CONCLUSION

          For all the reasons set forth in this brief and the substantial record of systemic and

  pervasive consumer fraud in willful violation of the FCRA, Defendant’s Motion for Summary

  Judgment must be denied.

                                                               Respectfully submitted:

  Date: February 18, 2020                                      /s/ Andrew M. Milz
                                                               ANDREW M. MILZ
                                                               JODY T. LOPEZ-JACOBS
                                                               Admitted pro hac vice

                                                               FLITTER MILZ, P.C.
                                                               450 N. Narberth Avenue, Suite 101
                                                               Narberth, PA 19072
                                                               (610) 822-0782 (ph)


  take judicial notice of SEC filings. See, e.g., Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1280 (11th Cir. 1999).
  The Court may take judicial notice of the SEC filings under Fed. R. Evid. 201(b)(1) and (2).

                                                          20
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 21 of 22 PageID 4216




                                            (610) 667-0552 (fax)
                                            amilz@consumerslaw.com

                                            CRAIG E. ROTHBURD
                                            FBN: 0049182
                                            320 W. Kennedy Blvd., #700
                                            Tampa, Florida 33606
                                            (813) 251-8800 (ph)
                                            (813) 251-5042 (fax)
                                            crothburd@e-rlaw.com
                                            mropp@e-rlaw.com

                                            ATTORNEYS FOR PLAINTIFFS




                                       21
Case 8:18-cv-02838-SCB-JSS Document 140 Filed 03/13/20 Page 22 of 22 PageID 4217




                                  CERTIFICATE OF SERVICE

         I certify that on February 18, 2020, the foregoing was filed with the Clerk of the Court

  using the CM/ECF system, which will send a notice of electronic filing to counsel of record.




                                                      /s/ Andrew M. Milz
                                                      CARY L. FLITTER
                                                      ANDREW M. MILZ
                                                      JODY THOMAS LÓPEZ-JACOBS

                                                      FLITTER MILZ, P.C.
                                                      450 N. Narberth Avenue, Suite 101
                                                      Narberth, PA 19072
                                                      (610) 822-0782

                                                      ATTORNEYS FOR PLAINTIFFS
